PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ho et al.
Application No. 16/186,371
Filed: November 9, 2018
For: COVER FOR PORTABLE ELECTRONIC DEVICE

:
:
:	DECISION ON PETITION
:
:
:






This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 23, 2021 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the
Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 15, 2020. The issue fee
was paid on October 15, 2020. Accordingly, the application became abandoned on 
October 16, 2020. A Notice of Abandonment was mailed October 23, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a substitute statement for one of joint inventor and an oath and declaration for two joint inventors, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for appropriate action in the normal course of business on the reply received January 23, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571). 272-0986.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions